GILDEA, Chief Justice
(dissenting).
I disagree with the majority’s conclusion that the judicial branch has the authority to extend the subject matter jurisdiction of an executive branch court. I therefore respectfully dissent. I would affirm the tax court and hold that Soyka’s appeal was untimely.
The Minnesota Legislature created the Minnesota Tax Court as part of the income tax system. See Langer v. Comm’r of Revenue, 773 N.W.2d 77, 80 (Minn.2009). We have recognized that the Legislature has “the power to fix the conditions under which [a] tax should be assessed and enforced, and therefore compliance with those conditions is essential if the remedy is not to be lost and the rights are not to cease to exist.” Id. (quoting State v. Bies, 258 Minn. 139, 149, 103 N.W.2d 228, 236 (I960)). One of those “conditions” with which “compliance ... is essential,” id., is the appeal period set forth in Minn.Stat. § 271.06, subd. 2 (2012). Under this provision, a taxpayer has 60 days to perfect an appeal. Id. The majority rewrites that condition and holds that where the Com*688missioner mails the decision that is the subject of the appeal, the taxpayer does not have 60 days as the Legislature prescribed, but 63 days to perfect her appeal. The majority is mistaken.
We have consistently held that the 60-day appeal period in Minn.Stat. § 271.06, subd. 2 is jurisdictional. Soyka v. Comm’r of Revenue, 834 N.W.2d 711, 713 (Minn. 2013); Harbaugh v. Comm’r of Revenue, 830 N.W.2d 881, 884 (Minn.2013); Hohmann v. Comm’r of Revenue, 781 N.W.2d 156, 157 (Minn.2010); Langer, 773 N.W.2d at 80; Piney Ridge Lodge, Inc. v. Comm’r of Revenue, 718 N.W.2d 861, 862-63 (Minn.2006); see also In re O’Rourke, 300 Minn. 158, 175 n. 11, 220 N.W.2d 811, 821 n. 11 (1974) (noting that “the legislature, in creating a substantive right by statute, may, as an element of that substantive right, circumscribe the adjudication of that right more strictly than in other cases”). In other words, when a taxpayer does not perfect her appeal within 60 days, the tax court is without subject matter jurisdiction to hear the appeal. See, e.g., Langer, 773 N.W.2d at 80; Piney Ridge Lodge, 718 N.W.2d at 862-63; Benigni v. Cnty. of St. Louis, 585 N.W.2d 51, 54 (Minn.1998).
Notwithstanding this precedent and its agreement that the 60-day limit in Minn. Stat. § 271.06, subd. 2 is “jurisdictional,” the majority concludes that the judiciary may enlarge the subject matter jurisdiction of an executive branch court. But just three years ago, we said, “Appeal periods in statutory proceedings are peculiarly within the legislative domain, and the courts and administrative agencies have no power to extend or modify the periods of limitation prescribed by statute.” Langer, 773 N.W.2d at 81.1
In contrast to Langer, the majority here concludes that the judiciary, through application of a court rule — Minnesota Rule of Civil Procedure 6.05 — does have the authority to expand the jurisdiction of the tax court.2 The .majority finds that Rule 6.05 applies to the tax court based on MinmStat. § 271.06, subd. 7 (2012). Under subdivision 7, the Minnesota Rules of Civil Procedure “shall govern the 'procedures in the Tax Court, where practicable.” Subdivision 7 does not apply in the context at issue here, however, because the 60-day appeal period is not a procedure of the tax court; it is, as we have repeatedly recognized, e.g., Langer, 773 N.W.2d at 80; Piney Ridge Lodge, 718 N.W.2d at 862-63, a definition of the tax court’s subject matter jurisdiction. See Robinette v. Price, 214 Minn. 521, 526, 8 N.W.2d 800, 804 (1943) (noting that subject matter jurisdic*689tion refers to a court’s authority to hear and decide an issue in controversy); see also Rubey v. Vannett, 714 N.W.2d 417, 422 (Minn.2006) (distinguishing a “procedural tool” from subject matter jurisdiction).3
Rather than rely on the Rules of Civil Procedure to expand the jurisdiction of the tax court, I would adhere to our precedent and hold that because Soyka did not commence her appeal within the 60 days required in Minn.Stat. § 271.06, subd. 2, the tax court did not have subject matter jurisdiction to hear her appeal. Accordingly, I would affirm.

. The United States Supreme Court has addressed a similar issue in Bowles v. Russell, 551 U.S. 205, 212-14, 127 S.Ct. 2360, 168 L.Ed.2d 96 (2007). In that case, the court, noting that the appeal periods set forth in federal statutes were jurisdictional, held that the judiciary had no authority to create equitable exceptions to such jurisdictional requirements without the authorization of Congress. Id. at 212, 214, 127 S.Ct. 2360.


. The majority argues that Kenzie v. Baleo Corp., 309 Minn. 495, 245 N.W.2d 207 (1976), supports its application of Minnesota Rules of Civil Procedure 6.05 to expand the subject matter jurisdiction of the tax court. Kenzie does not support the majority because it does not involve the jurisdiction of an executive branch court. The case involved an appeal to the judiciary from the executive branch. Id. at 497, 245 N.W.2d at 208. The judiciary’s application of its rules of civil procedure to cases pending in the judiciary does not present the separation of powers issue created when the judiciary applies a rule of procedure to expand the jurisdiction of an executive branch court. Other cases that the majority cites—Gonzalez v. Thaler, - U.S. -, 132 S.Ct. 641, 181 L.Ed.2d 619 (2012) and Elbert v. Tlam, 830 N.W.2d 448 (Minn.App.2013), rev. denied (Minn. Sept. 25, 2013) — also address application of court rules to expand the jurisdiction of judicial branch courts, and these cases are likewise unhelpful here.


. The majority contends that I have “cast aside” subdivision 7. The majority is mistaken. In subdivision 7, the Legislature provided that court rules could apply to the "procedures in the Tax Court,” Minn.Stat. § 271.06, subd. 7. The Legislature did not provide, however, that court rules could expand the power of the tax court. Cf. Minn. R. Civ. P. 82 ("These rules shall not be construed to extend or limit the jurisdiction of the district courts of Minnesota”); Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 370, 98 S.Ct. 2396, 57 L.Ed.2d 274 (1978) ("[I]t is axiomatic that the Federal Rules of Civil Procedure do not create or withdraw federal jurisdiction.”). The majority cites no authority for its conclusion that even though the Legislature wrote that the application of court rules was limited to tax court "procedures,” what the Legislature really meant was that court rules could also be used to expand the subject matter jurisdiction of the tax court. Such a conclusion is not consistent with our precedent, which notes the "important distinction” between procedures and subject matter jurisdiction, In re Giem, 742 N.W.2d 422, 427 (Minn.2007), and reflects that "subject matter jurisdiction ... is fundamentally different than procedural rules.” Tischer v. Hous. and Redevelopment Auth. of Cambridge, 693 N.W.2d 426, 430 (Minn.2005); see also Eberhart v. United States, 546 U.S. 12, 16, 126 S.Ct. 403, 163 L.Ed.2d 14 (2005); Rubey, 714 N.W.2d at 422 (discussing distinction between jurisdiction and "claim-processing” rules). Finally, that "[tjime limits are, by their very nature, procedural,” as the majority notes, does not help resolve the question in this case because, as discussed above, we have repeatedly held that the 60-day time deadline in Minn.Stat. § 271.06, subd. 2 is a limit on the tax court’s subject matter jurisdiction and, therefore, its authority.